Citation Nr: 0920299	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-05 289	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for the 
Veteran's service-connected status post, fracture of the 
mandible.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1952 until 
October 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran appeared before the 
undersigned Veterans Law Judge at a video hearing held at the 
RO in March 2009.  


FINDING OF FACT

The Veteran's status post, fracture of the mandible is 
manifested by 25 millimeters (mm) vertically and 2 mm 
bilaterally.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for status post, 
fracture of the mandible, and no more, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code (DC) 9905 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disability to 
substantiate the claim.  The letter also informed him of VA's 
duty for obtaining pertinent evidence under federal control 
and that it would aid him in obtaining pertinent evidence not 
under federal control, but that it was his responsibility to 
obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in the March 
2006 letter.  Any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in March 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the July 2006 rating decision and the January 
2007 Statement of the Case provided information regarding the 
applicable diagnostic code, DC 9904, and a reasonable person 
can be expected to understand the applicable criteria based 
on that information.  Based on the evidence above, the 
Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.  
Additionally, although the Veteran was not provided 
information regarding receiving a rating under DC 9905, since 
that rating criteria is based on the mechanical application 
of criteria, specifically the measurement of the Veteran's 
ability to open his mouth and since such a measurement was 
taken by the June 2006 VA examiner, the Veteran was not 
prejudiced by his not being provided such information.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, correspondence, and lay evidence 
submitted.  Specifically, in his February 2006 VA Form 21-
4138, the Veteran contended that his disability had worsened 
in severity and that he has had a loss of his mastication 
function.  Additionally, in his October 2006 Notice of 
Disagreement he reported that he felt that he did meet the 
moderate displacement of the mandible, and loss of jaw motion 
and function.  Furthermore, in her July 2006 lay statement, 
the Veteran's spouse reported that the Veteran had difficulty 
finding employment, as people could not understand him.  She 
also stated that the Veteran had great difficulty eating 
solid foods and swallowing.  Essentially, the record 
indicates that the Veteran had actual knowledge of the need 
to show a worsening or increase in the severity of the 
disability, and the effect that such worsening or increase 
has on his employment and daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  He was also provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

In addition, he was afforded a VA medical examination in June 
2006, which provided specific medical opinions pertinent to 
the issue on appeal.  Although the Veteran reported that his 
condition has worsened, per his March 2009 hearing testimony; 
however, he has not provided any evidence or statements to 
explain how his condition has worsened.  Furthermore, he has 
not referenced how his disability has worsened or further 
interfered with his life.  As such, a remand to afford him a 
contemporaneous VA examination is not necessary.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Merits of the Claim
 
The Veteran essentially contends that his status post, 
fracture of the mandible is more severe than indicated by the 
noncompensable rating previously granted him.  Specifically, 
as indicated in his February 2008 VA Form 21-4138, he has 
claimed that his condition has worsened and that he has had a 
loss of his mastication function.  

In a December 2002 VA History and Physical outpatient note, 
the Veteran reported that he had a history of a nonunion 
fracture of the jaw, which limited his ability to open and 
close his mouth.  The examiner found the Veteran only able to 
open his mouth one inch and diagnosed him with a service-
connected malunion of the lower jaw.

A March 2004 VA outpatient treatment record noted that the 
Veteran had a malalignment of his lower jaw, secondary to 
surgical procedure.

A VA examination was provided to the Veteran in June 2006.  
The examiner found the Veteran to be edentulous; the upper 
jaw was normal in appearance, but the lower jaw was difficult 
to examine due to a previous cancer surgery to remove the 
Veteran's tongue, which was replaced by a tongue constructed 
from a portion of the Veteran's stomach.  The examiner noted 
that it was difficult to understand the Veteran's speech 
because of that problem.  The examiner found that it would be 
difficult to construct prosthesis due to the Veteran's 
previous extensive surgery.  An upper denture was a 
possibility, but the opening of the lower jaw was limited due 
to the Veteran's previous bilateral neck surgery.  The 
vertical opening was to 25 mm and right and left lateral was 
to 2 mm and protrusive was reduced to very little.  The 
joints were without noise or pain.  A radiograph was taken 
and the examiner found no residual from the Veteran's jaw 
fracture and that the jaw appeared to have healed normally.  
The examiner diagnosed him with status post fracture, 
mandible, with no residual.  

The Veteran has also provided statements reporting that he 
has difficulty opening his mouth and cannot chew food.  In 
his March 2009 Board video hearing, the Veteran reported that 
he had limited movement of the mouth, which contributed to 
difficult with speaking, eating, and swallowing.  

The Board now turns to the applicable rating criteria for the 
Veteran's service connected mandible disability, which is 
currently rated as noncompensable under 38 C.F.R. § 4.150, 
Diagnostic Code 9904.  Under DC 9904, mandible, malunion of, 
the evaluation of malunion of the mandible is based upon the 
degree of motion and relative loss of masticatory function.  
Slight displacement of the mandible warrants a noncompensable 
evaluation, while moderate displacement is required for a 10 
percent evaluation.  Severe displacement warrants a 20 
percent evaluation.

There is, however, no competent medical evidence of a 
malunion of the mandible.  In fact, the June 2006 VA examiner 
found the jaw fracture to have healed normally.  Thus, even 
if, as the Veteran claims, there were a displacement of his 
mandible, such a displacement could only be considered slight 
based on the negative findings of the VA examiner.  Thus, the 
Board finds no basis upon which to award an increased 
disability rating under Diagnostic Code 9904.

This is not the end of the analysis, however.  The assignment 
of a particular diagnostic code is dependent on the facts of 
a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The medical evidence demonstrates that the Veteran's service-
connected madible disability does impair the motion of the 
temporomandibular articulation under Diagnostic Code 9905.  
This rating code provides that limited motion of 
temporomandibular articulation is evaluated as follows:  an 
inter-incisal range of 0-10 millimeters warrants a 40 percent 
evaluation; 11-20 millimeters a 30 percent evaluation; 21-30 
millimeters a 20 percent evaluation, and 31-40 millimeters a 
10 percent evaluation.  A range of lateral excursion of 0-4 
millimeters warrants a 10 percent rating.  The note included 
in DC 9905 further found that ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.

The June 2006 VA examination found limited motion of the 
Veteran's lower jaw, due to his previous bilateral neck 
surgery.  The vertical limitation was 25 mm and the bilateral 
limitation was 2 mm and protrusive, reduced to very little.  
Although the June 2006 VA examiner found this limited range 
of motion to be due to the Veteran's non-service-connected 
neck surgery, the record is unclear as to whether the Veteran 
had limited motion prior to the surgery, as indicated in the 
Veteran's hearing testimony when he reported that he had 
difficulty opening his mouth after service.  The record is 
unclear as to what extent his current limited range of motion 
is solely due to the surgery or what level of dysfunction the 
Veteran would have without the cancer.  

When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  38 U.S.C. 5107(b).  38 C.F.R. § 
3.102.  The Board thus resolves the issue of the Veteran's 
limited range of motion in favor of the Veteran.  Under DC 
9905, for limited motion of temporomandibular articulation, 
the Veteran's vertical limitation of 25 mm falls into an 
inter-incisal range of 21-30 mm warranting a 20 percent 
evaluation, but does not meet the next higher rating of 30 
percent for 11-20 millimeters.  Additionally, his bilateral 
range of 2 mm warrants a 10 percent rating; however, the note 
included in DC 9905 does not allow ratings for limited inter-
incisal movement to be combined with ratings for limited 
lateral excursion.

The Court has held that VA must consider additional 
functional loss on use due to pain on motion or due to flare-
ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).  The June 2006 VA 
examiner reported that the joints were without noise or pain.  
Taking all of the evidence of record into consideration, the 
Board finds that the appellant's status post, fracture of the 
mandible is likely manifested by some functional limitation 
due to pain on motion.  However, the 20 percent evaluation 
provided takes into account pain.  There is no showing of any 
other functional impairment which would warrant a higher 
rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.130. Therefore, the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
status post, fracture of the mandible.  

The Board has also considered whether a higher rating may be 
afforded under other alternative but potentially applicable 
rating codes.  

In this regard, the Board finds that there is no evidence of 
chronic osteomyelitis or osteoradionecrosis of the mandible, 
nor is there evidence of any loss of the mandible or of any 
part thereof, such that DCs 9900 through 9902 would be 
applicable.  Similarly, there is no evidence of a nonunion of 
the mandible, such that DC 9903 would apply.  

There is no competent medical evidence of loss of substance 
of the mandible.  Accordingly, consideration under Diagnostic 
Code 9913, for loss of teeth due to loss of substance of the 
mandible, is not warranted.

In summary, the Board finds that, upon affording the Veteran 
all reasonable doubt in his favor, an increase to 20 percent 
is warranted under DC 9905 for limited motion of 
temporomandibular articulation as a result of the Veteran's 
service-connected mandible disability.  However, the Board 
further concludes that the preponderance of the evidence is 
against granting any other increased or separate ratings 
under other possibly applicable diagnostic codes.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment solely due to the 
Veteran's status post, fracture of the mandible or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   38 C.F.R. § 3.321(b)(1).   
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).   

As the evidence is at least in equipoise in regards to the 
Veteran's claim, the benefit of the doubt rule applies.  
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's 
claim for an increase rating for status post, fracture of the 
mandible, to the extent of 20 percent and no higher, is 
granted.  


ORDER

Entitlement to a compensable rating evaluation of 20 percent, 
and no more, for the Veteran's status post, fracture of the 
mandible is granted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


